                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 PATRICIA LOWRY, individually and on   )
 behalf of all others similarly situated,
                                       )
                                       )
                            Plaintiff, )
                                       )
 v.                                    )
                                       )            No.: 20-cv-01939
 RTI SURGICAL HOLDINGS, INC.,          )            Honorable Matthew F. Kennelly
 CAMILLE I. FARHAT, BRIAN K.           )
 HUTCHISON, JONATHON M. SINGER,        )
 ROBERT P. JORDHEIM, and JOHANNES )
 W. LOUW,                              )
                                       )
                          Defendants. )

                       SUPPLEMENTAL JOINT STATUS REPORT

       Plaintiff and Defendants (collectively, the “Parties”), by their undersigned counsel, submit

this Supplement to the Joint Status Report filed June 26, 2020 (ECF No. 37):

       1.      In May 2020, the Court ordered that, after a lead plaintiff was appointed, the lead

plaintiff would have 45 days to file an amended or consolidated complaint and the Defendants

would then have 45 days to file a response. ECF No. 25.

       2.      On June 30, 2020, the Court appointed Rosy Yeretsian as Lead Plaintiff (the “Lead

Plaintiff”) and set August 14, 2020 as the deadline for Lead Plaintiff to file an amended or

consolidated complaint or notify Defendants she will rely on the initial complaint. ECF No. 38.

       3.      This makes Defendants’ motions to dismiss the operative complaint due 45 days

later on September 28, 2020, which falls on the Yom Kippur holiday. ECF No. 25. The Court has

not set deadlines for the remainder of the motion to dismiss briefing schedule. Id.
       4.      In light of the Yom Kippur holiday on September 28, 2020, the Parties request that

the Court adjust the motion to dismiss briefing schedule by two days and the Parties have also

agreed on dates for the remainder of the briefing schedule, as follows:

               a.     Lead Plaintiff will file an amended or consolidated complaint or notify

       Defendants she will rely on the initial complaint by August 16, 2020.

               b.     Defendants will file motions to dismiss the operative complaint by

       September 30, 2020.

               c.     Lead Plaintiff will file any oppositions to Defendants’ motions to dismiss

       by November 16, 2020 (45 days after the motions to dismiss are filed).

               d.     Defendants will file their reply memoranda in support of motions to dismiss

       by December 16, 2020 (30 days later).

Dated: July 8, 2020                               Respectfully submitted,

 For Lead Plaintiff Rosy Yeretsian:                 For Defendants RTI Surgical Holdings,
                                                    Inc., Camille I. Farhat, and Jonathon M.
 By: /s Patrick V. Dahlstrom                        Singer:
 Patrick V. Dahlstrom
 Louis C. Ludwig                                    By: /s Martin G. Durkin
 Pomerantz LLP                                      Martin G. Durkin
 10 South LaSalle St., Ste, 3505                    Holland & Knight LLP
 Chicago, IL 60603                                  150 North Riverside Plaza, Ste. 2700
 312.377.1181                                       Chicago, IL 60606
 pdahlmstrom@pomlaw.com                             312.578.6574
 lcludwig@pomlaw.com                                Martin.durkin@hklaw.com

 Jeremy A. Lieberman                                Stephen P. Warren*
 J. Alexander Hood II                               Louise McAlpin*
 600 Third Avenue, 20th Floor                       Allison Kernisky*
 New York, NY 10016                                 Holland & Knight LLP
 212.661.1100                                       701 Brickell Ave., Ste. 3300
 jalieberman@pomlaw.com                             Miami, FL 33131
 ahood@pomlaw.com                                   305.374.8500
                                                    Stephen.warren@hklaw.com
 Velvel (Devin) Freedman                            Louise.mcalpin@hklaw.com
 Kyle W. Roche*                                     Allison.kernisky@hklaw.com
 Ivy T. Ngo


                                                2
Constantine P. Economides*                  *Admitted pro hac vice
Roche Cyrulnik Freeman LLP
200 South Biscayne Blvd, Ste. 5500          For Defendant Robert R. Jordheim:
Miami, FL 33131
305.851.5997                                By: /s Yan Grinblat
vfreedman@rcfllp.com                        Yan Grinblat
kyle@rcfllp.com                             DLA Piper LLP (US)
ingo@rcfllp.com                             444 West Lake Street, Suite 900
ceconomides@rcfllp.com                      Chicago, IL 60606-0089
                                            312.368.2183
Brian Schall*                               yan.grinblat@us.dlapiper.com
brian@schallfirm.com
The Schall Law Firm                         Deborah Meshulam*
1880 Century Park East, Ste. 404            DLA Piper LLP (US)
Los Angeles, CA 90067                       500 8th Street NW
424.303.1964                                Washington DC 20004
                                            202.799.4511
*Pro hac vice application forthcoming       deborah.meshulam@us.dlapiper.com

                                            Keara M. Gordon*
                                            DLA Piper LLP (US)
                                            1251 Avenue of the Americas
                                            New York, NY 10020-1104
                                            212.335.4632
                                            keara.gordon@us.dlapiper.com

                                            *Admitted pro hac vice

For Defendant Brian K. Hutchison:           For Defendant Johannes W. Louw

 By: /s Stephen J. Crimmins                 By: /s/ Russell Koonin
 James K. Goldfarb*                         Russell Koonin*
 Stephen J. Crimmins                        Adam Schwartz*
 Murphy & McGonigle                         1200 Four Seasons Tower
 1185 Avenue of the Americas                1441 Brickell Avenue
 21st Floor                                 Miami Florida 33131
 New York NY 10036                          305.350.5100
 212.880.3961                               rkoonin@homerbonner.com
 jgoldfarb@mmlawus.com                      aschwartz@homerbonner.com
 scrimmins@mmlawus.com
                                            Vivek Jayaram
 *Admitted pro hac vice                     Elizabeth Austermuehle
                                            Jayaram Law, Inc.
                                            125 S. Clark Street
                                            Suite 1175
                                            Chicago, Illinois 60603
                                            312 212 8676


                                        3
    vivek@jayaramlaw.com
    liz@jayaramlaw.com

    *Admitted pro hac vice




4
                                CERTIFICATE OF SERVICE

        I hereby certify that, on July 8, 2020, I electronically filed the foregoing document using
the ECF System for the United States District Court for the Northern District of Illinois. Notice
of this filing will be sent by operation of the Court’s electronic filing system to all counsel of
record in this matter registered on the ECF system.


                                                     /s/ Martin G. Durkin
                                                     Martin G. Durkin




                                                5
